DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amendment dated 11/11/2022, the following has occurred:
Claims 46-52, 55 and 56 are amended,
Claims 57-60 are added, and
Claims 46-52 and 55-60 are pending.

Response to Arguments
Specification
Applicant has not addressed all of the objections to the Specification. The legal phraseology in the abstract that was objected to in the most recent Office action is still present, therefore, the objection to the Specification maintained.

Claim Objections
In light of the amendments, the objection of the claims are withdrawn.

Claim Rejections under 35 USC § 112
In light of the amendments, rejection of claims under 112(b)-indefiniteness are withdrawn.
Prior Art - Claim Rejections under 35 USC § 103
Applicant asserts:
… Perez performs a superficial stimulation of the tissue at low frequencies and does not disclose an electromagnetic stimulation as claimed. 

Examiner disagrees since Perez refers to electromagnetic energy delivered by electrodes (par. [1285]: …energy that is delivered to the electrodes 4503 and 4504...in the form of electromagnetic energy…is transferred from the external …to the EDP device 4500). 
Cory does not disclose a device for stimulating tissue, but rather differentiates tissue according to the application of an electrical signal at low frequencies. Additionally, Cory does not disclose either the determination of lower or higher frequencies of tissue stimulation based on a frequency scanning and a measure of impedance response.

Applicant asserts:
The Examiner respectfully disagrees. Cory is relied upon for the disclosure of measuring a tissue impedance response to the electric field  stimulus of stage (a) (par. [0169]: …the frequency of the applied waveform is incremented or scanned across a range of frequencies…with data gathered for each frequency…contrasting the rate of change of the electrical characteristic (e.g., impedance…) as a function of frequency (i.e., determining .DELTA.Z/.DELTA.F…) to provide the benefit of recognizing, localizing, discriminating and/or accommodating different tissues types underlying each electrode, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields using an electromagnetic transducer, as taught by Butters, to include multiple transducers that stimulate in a step-up or step-down profile where the stimulation may increase or decrease respectively, as taught by Perez, and to include applying stimulation frequency based on impedance responses, as taught by Cory in order to overcome habituation; and to provide the benefit of recognizing, localizing, discriminating and/or accommodating different tissues type.
 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses legal phraseology, “said”, in lines 2 and 5. Correction is required. See MPEP § 608.01(b). 
Appropriate correction is required.
	
Claim Interpretation
According to paragraph [0140] of the PG Publication, the relative term “about” refers to +20% to -20% variation” while according to paragraphs [0172] and [0228], for tmax "about" should be understood as a 5% variation of the maximum stimulation time.” For the purposes of examination, about will be interpreted as a +/- 20%  variation for all parameters and a 5% variation for maximum stimulation time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 55, it is unclear whether the phrase "a second oscillator OSC 2 to an oscillator OSC n" means that OSC 2 and OSC n are connected or they are each connected to the CPU. For the purpose of examination, the claim has been interpreted to mean OSC 2 and OSC n are connected to the CPU in light of the specification (see Fig. 18). To overcome this rejection, applicant is recommended to amend claim 55 to read as follows: The device of Claim 46, wherein the computing unit is a special purpose computing unit comprising a central processor unit (CPU) connected to a plurality of oscillators, wherein each of the oscillators having an activation signal output.
Regarding claim 56, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Butters et al. (Publication No. WO 2014/145284, hereinafter "Butters") in view of Perez et al. (Publication No. US 2018/0000347 A1, hereinafter "Perez", cited by applicant) and further in view of Cory et al. (Publication No. US 2006/0085049 A1 hereinafter, "Cory").
Regarding claims 46 and 50, Butters discloses a device for stimulating a tissue with electromagnetic fields (Figs. 2-4 and par. [0006]: …a diagram of variations of coils used for providing electromagnetic or magnetic field therapy), the device comprising: 
at least one processor (Figs. 9-15 (104) and pars. [0013]: …an electrical schematic of microprocessor circuitry for the controller, [0017]: FIG. 14 is an electrical schematic diagram of a signal generator circuit for a controller, [0018]: FIG. 15 is an electrical schematic diagram of a controller for the power adjusting circuit, [0025]:  The therapy system 100 includes a coil and cable assembly 102 coupled to a controller 104); 
 an external power source connected to the at least one processor  (par. [0042], [0057]: …power input circuitry 1502 can include a connector 1506, e.g., a micro-USB connector, to receive power from an external source…); 
a decoupling circuit (Figs. 2 and 15, (110), (1502)) connected to the external power source and to the at least one processor (par. [0057]: The power input circuitry 1502 can also include a charging circuit 1508 that monitors a voltage level of the battery 1510 and electrically decouples the battery from the connector 1506 when the battery 1510 is sufficiently charged); and 
an arrangement of electromagnetic transducers connected to the at least one processor  and to the decoupling circuit, the arrangement configured to be disposed over the tissue (par. [0060]: …the electromagnetic transducer is secured to an area of the patient to be treated);
While Butters discloses wherein the at least one processor implements a method for stimulating the tissue with electromagnetic fields, the method comprising the stages of: 
	a) applying an electric field stimulus to the tissue through an electromagnetic transducers that receives an activation signal (par. [0027]: …the therapy system 100 may be used to treat cancer cells by applying electromagnetic or magnetic fields to affected areas…), Butters fails to disclose the frequency of which varies from an initial tissue stimulation frequency (fie) to a final tissue stimulation frequency (ffe) with increments or decrements in steps of a frequency delta (fe) during a time delta (te);
	b) measuring a tissue impedance response to the electric field stimulus of stage (a);
c) establishing a reference level with the tissue impedance response measured in stage (b);
d) establishing a tolerance (NT) to the reference level established in stage (c);
e) determining lower tissue stimulation frequencies (fbx) as a point where the tissue impedance response falls below the NT established in stage (d); and
f) determining upper tissue stimulation frequencies (ftx) as a point where the tissue impedance response returns to the NT established in stage (d); 
wherein the ftx are greater than the fbx and "x" is a natural number greater than or equal to 1.
However, Perez, in the same field of endeavor: an electrical stimulation device comprising wearable patches to stimulate from an external surface, discloses the at least one processor  implements a method for stimulating the tissue with electromagnetic fields, the method comprising the stages of: 
a) applying an electric field stimulus to the tissue through an arrangement of electromagnetic transducers (Fig. 1A (118)) that receives an activation signal (par. [0592]: …the one or more electrodes 118 enable the electro-dermal patch device 110 to provide electrical stimulation therapy, from the external surface of the patient's epidermal layer…The electrode pads are disposed on the surface of the skin of the user to pass electrical pulses through the skin and stimulate nerves and nerve endings in body tissues under the skin in the region of the electrodes), the frequency of which varies from an initial tissue stimulation frequency (fie) to a final tissue stimulation frequency (ffe) with increments or decrements in steps of a frequency delta (fe) (par. [0974]: …the stimulation continuity profile may be a step-up or a step-down profile wherein the stimulation… frequency may increase or decrease on a per session basis…) during a time delta (te) (par. [0893]: …Session Duration: from 5 min to 60 min);
c) establishing a reference level with tissue impedance response measured (pars. [0936]: …base stimulation protocol may be set…a biomarker may be used to define a threshold which, if met, would indicate a proper a default or baseline stimulation setting…the biomarker may be…skin impedance values… Skin impedance values may be determined from impedance sensors incorporated into the EDP…);
d) establishing a NT to the reference level established in stage (c) (pars. [0174]:  …method further comprises: determining a maximum tolerable electrical stimulation reaction threshold for the patient; determining a spinal electrical stimulation reaction threshold for the patient; defining at least…a pulse frequency…, [0852]: At step 2744, a maximum tolerable electrical stimulation reaction threshold, which can be measured as a pain sensation, for the patient is determined);
e) determining lower tissue stimulation frequencies (fbx) as a point where the tissue impedance response falls below the NT established in stage (d) (par. [0852]: A microcontroller of the EDP device is then programmed, at step 2748, such that at least one of a pulse width, pulse amplitude, and pulse frequency of delivered electrical stimulation is …below the maximum tolerable electrical stimulation reaction threshold. At step 2750, the EDP then generates a plurality of electrical pulses defined by the pulse width, pulse amplitude, and pulse frequency set at step 2748); and
 	f) determining upper tissue stimulation frequencies (ftx) as a point where the tissue impedance response returns to the NT established in stage (d);
wherein the ftx are greater than the lower tissue stimulation frequencies (fbx) and "x" is a natural number greater than or equal to 1 (par. [0852]: …microcontroller of the EDP device is then programmed, at step 2748, such that at least one of a pulse width, pulse amplitude, and pulse frequency of delivered electrical stimulation is set above the spinal electrical stimulation reaction threshold…At step 2750, the EDP then generates a plurality of electrical pulses defined by the pulse width, pulse amplitude, and pulse frequency set at step 2748) for the purpose of combatting or overcoming habituation (par. 0974).
Further, Cory in the same field of endeavor, a bio-impedance based, tissue discrimination system, discloses 
b) measuring a tissue impedance response to the electric field  stimulus of stage (a) (par. [0169]: …the frequency of the applied waveform is incremented or scanned across a range of frequencies…with data gathered for each frequency…contrasting the rate of change of the electrical characteristic (e.g., impedance…) as a function of frequency (i.e., determining .DELTA.Z/.DELTA.F…) to provide the benefit of recognizing, localizing, discriminating and/or accommodating different tissues types underlying each electrode (par. [0169]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields using an electromagnetic transducer, as taught by Butters, to include multiple transducers that stimulate in a step-up or step-down profile where the stimulation may increase or decrease respectively, as taught by Perez, and to include applying stimulation frequency based on impedance responses, as taught by Cory in order to overcome habituation; and to provide the benefit of recognizing, localizing, discriminating and/or accommodating different tissues type.
Regarding claim 47, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. Section 2144.05 of the MPEP presents case law upholding obviousness rejections based on optimization of ranges. 
The specification discloses the appropriate ranges that apply to the claimed invention in paragraphs [0124] and [0125] of the USPGPub. version of the specification. However, the specification does not disclose that the specifically claimed range(s) of between about 25% and about 50% is for any particular purpose or to solve any stated problem that distinguishes it from the other ranges disclosed. The specification therefore lacks disclosure of the criticality required by the Courts in providing patentability to the claimed range(s).
Since Perez discloses that the tolerable electrical stimulation can be measured and determined for each patient (par. [0852]), the prior art therefore provides teaching that the level of tolerance is a variable that achieves a recognized result, and satisfies the above requirement of a result-effective variable in order to set forth an obviousness rejection based on optimization.
Because Applicants fail to disclose that the claimed range(s) of NT of between about 25% and about 50% provides a criticality to the invention that separates it from the other ranges in the specification, and the prior art discloses that tolerance level is a result effective variable absent unexpected results, it would therefore have been obvious for one of ordinary skill to discover the optimum workable range(s) of NT being between about 25% and about 50% by normal optimization procedures known in the electrical stimulation arts.
Regarding claim 48, the Butters, Perez and Cory combination discloses the device of Claim 46, wherein the fie and the ffe are between about 0.1 Hz and about 1000 kHz (Butters, par. [0063]: …the electromagnetic transducer generates a magnetic signal directed to an area of the patient to be treated. The magnetic signal is representative of the therapeutic signal stored at the signal generator…the magnetic signal has a frequency in the range of 1 Hz to 22 kHz).
Regarding claim 49, the Butters and Perez combination discloses all of the device of Claim 46, except wherein the fe is a value between about 0.1 Hz and about 1 kHz.  
Cory discloses the frequency delta fe is a value between about 0.1 Hz and about 1 kHz (Fig. 19 and pars. Par. [0146]: The frequency of a time-varying applied signal may range from …between approximately 0.5 kHz and approximately 2.5 kHz, and even more preferably between approximately 1.5 kHz and approximately 2 kHz,  [0169], [0170]: …incremental frequencies ranging from approximately 500 Hz through approximately 2500 Hz…) for the purpose of estimating resistance R and capacitance C of the tissue (par. [0170]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters and Perez, to include incremental frequency ranges, as taught by Cory, in order to estimate resistance R and capacitance C of the tissue.

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Butters in view of Perez and Corey, as applied to claims 46, 48 and 49 above, and further in view of Kobayashi (Publication No. US 2001/0023362 A1). 
Regarding claim 55, the Butters, Perez and Cory combination discloses all of the device of Claim 46, except further comprising a plurality of oscillators connected to the at least one processor, wherein each of the plurality of oscillators has activation signal output. 
However, Kobayashi in the same field of endeavor: a living body stimulation apparatus, discloses further comprising a plurality of oscillators (Fig. 1 (3)) connected to the at least one processor (Fig. 1 (2)), wherein each of the plurality of oscillators has activation signal output (par. [0018]: …a CPU (central processing unit) which serves as a control means actuated by said DC+5 V from the said stabilizing power supply 1 and reference clock signals from a crystal oscillator 3) for the benefit of passing an electric current through an area of high resistance while imparting more moderate or softer stimuli (par. [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters Perez and Corey, to include an oscillator connected to the processor, as taught by Kobayashi, in order to pass an electric current through an area of high resistance while imparting more moderate or softer stimuli.
The combination discloses a central processor unit (CPU) (Kobayashi, Fig. 1 (2)) connected to an oscillator (Kobayashi, Fig. 1 (3)) but does not disclose a plurality of oscillators. The instant specification does not disclose any criticality associated with using multiple oscillators. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of oscillators, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 56, the Butters, Perez and Cory combination discloses all of the device of Claim 46, except wherein the at least one processor is connected to a peripheral device selected from the group consisting of a memory unit, a database, a hard drive, a keyboard, a camera, a touchscreen display, a scanner, a display and a printer.
Kobayashi discloses the at least one processor is connected to a peripheral device selected from the group consisting of a memory unit, a database, a hard drive, a keyboard, a camera, a touchscreen display, a scanner, a display and a printer (Fig. 1 (2) (7) and par. [0018]: The CPU 2 is, as is well known, integrated with an input/output means, a memory means, a processing means and the like) for providing the benefit of entering a specific simulation mode for an extensive therapeutic effect from a signal component (par. [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters Perez and Corey, to include a CPU integrated with memory, input/output means and the like, as taught by Kobayashi, in order to provide the benefit of entering a specific simulation mode for an extensive therapeutic effect from a signal component.

Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Butters in view of Perez and Corey, as applied to claims 46, 48 and 49 above, and further in view of Wen (Patent No. US 6,520,911 B1).
	Regarding claims 57 and 58, the Butters, Perez and Cory combination discloses all of the device of Claim 46, except wherein the arrangement of electromagnetic transducers comprises a plurality of electric field transducers and a plurality of magnetic field transducers; and 
wherein the magnetic field transducers are arranged such that they generate magnetic fields orthogonally to electrical fields that are generated by the electrical field transducers.
	Wen, in the same field of endeavor: a system and method based on the interaction of magnetic field, discloses the arrangement of electromagnetic transducers the arrangement of electromagnetic transducers the comprises a plurality of electric field transducers  (Fig. 2 (14) and a plurality of magnetic field transducers  (Fig. 2 (18)); and 
	wherein the magnetic field transducers are arranged such that they generate magnetic fields orthogonally to electrical fields that are generated by the electrical field transducers (col. 6, lns. 10-15: …the electrical signal transducer 14, …and magnetic field generated by magnet 18, are oriented such that they have mutually orthogonal components they are established in an orthogonal relationship ) for the purpose of generating the signals of interest (col. 6, ln. 13).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters Perez and Corey, to include electric field transducers and magnetic field transducers arranged in an orthogonal relationship, as taught by Wen, in order to generate the signals of interest.

Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Butters in view of Perez and Corey, as applied to claims 46-49 above, and further in view of Mishra et al. (Publication No. WO 2017/142948 A1, hereinafter “Mishra”).
	Regarding claim 59, the Butters, Perez and Cory combination discloses all of the device of Claim 46, except wherein at stage (a), further comprising: applying a magnetic field stimulus to the tissue by means of an arrangement of electromagnetic transducers that receive an activation signal, the frequency of which varies from an initial tissue stimulating frequency (fim) to a final tissue stimulation frequency (ffm) with increments or decrements in steps of a frequency delta (fm) during a time delta (tm).  
	Mishra, in the same field of endeavor: apparatus for enhanced stimulation treatment, discloses at stage (a), further comprising: applying a magnetic field stimulus to the tissue by means of an arrangement of electromagnetic transducers that receive an activation signal (par. [0175]:…apparatus 10 is configured to deliver to tissue energy in a form selected from the group consisting of: electrical energy such as by providing a controlled (e.g. constant or otherwise controlled) electrical current and/or voltage to tissue; magnetic energy (e.g. magnetic field energy) such as by applying controlled current or voltage to a coil or other magnetic field generating element positioned proximate tissue; and/or electromagnetic energy such as by providing both current to tissue and a magnetic field to tissue), the frequency of which varies from an initial tissue stimulating frequency (fim) to a final tissue stimulation frequency (ffm) with increments or decrements in steps of a frequency delta (fm) during a time delta (tm) (par. [0285]: …implantable device 200 performs a frequency sweep…) for the purpose of assessing impedance (par. [0285]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters Perez and Corey, to include activation signals with a sweeping frequency, as taught by Mishra, in order to assess impedance.
	Regarding claim 60, the Butters, Perez and Cory combination discloses all of the device of Claim 46, except wherein a first portion of the electromagnetic transducers are configured to be in contact with an external surface of the tissue and a second portion of the electromagnetic transducers are configured to be located a determined distance from the external surface of the tissue (par. [0175]: … the magnetic energy can be applied externally and focused to specific target tissue via an implant comprising a coil and/or ferromagnetic materials) for the purpose of delivering focused stimulation energy to treat pain (par. [0175]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device for stimulating with electromagnetic fields of Butters Perez and Corey, to include an externally applied transducer portion and a second transducer portion that is a distance away from the first portion, as taught by Mishra, in order to deliver focused stimulation energy to treat pain.

Allowable Subject Matter
Claims 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuck et al. (US 2016/0331262) discloses an arrangement of electromagnetic transducers comprises a plurality of electric field transducers and a plurality of magnetic field transducers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792      

/ALLEN PORTER/Primary Examiner, Art Unit 3792